DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 09 June 2022. Claims 1, 8, 15 and 18-19 have been amended. Claims 2-4, 6 and 9-14 have been cancelled. Claims 18-19 have been added. Therefore, claims 1, 5, 7-8 and 15-19 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a multiplicity of micro-stimulating elements (12) which actuatable individually”, as recited in line 3 of claim 1, lines 2-3 of claim 8.
The limitation of a “means for active or passive actuation of the micro-stimulating elements (12)”, as recited in lines 6-7 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, line 11-12 recite the term “an image of the body” and, as the word “image” is generally understood to be that of a picture or graphic, it is unclear as to what the phrase “body image” is intended to mean as the phrase varies from the plain meaning of the word “image”. It would appear that the image of the body appears to refer to a graphic that is positioned or displayed within the environment which the method is performed in. Line 21 recites the term "can" which is considered indefinite because it implies that the “person” may or may not be “differentiate between two locally separate sensory stimuli”.
	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. (2011/0239370 A1) in view of Bastia et al. (2003/0028132 A1), West (2009/0299419 A1) and Shafieloo et al. (2016/0030281 A1).
Regarding claim 1, in figures 6-9 Turo discloses a rest (mattress 24) for a mattress support system (bed 20), for sensory training of a person (the rest 24 includes a plurality of sensors/actuators 30 which are actuated to provide vibration to sections of a users body upon sensors, adjacent to the plurality of sensors/actuators 30, detecting that a section of the users body has not moved from a section of the rest 24, see paras. [0048] and [0051]), the rest 24 comprising: a multiplicity of micro-stimulating elements (plurality of sensors/actuators 30) which are actuated individually and trigger sensory stimuli and which are arranged on a surface (top surface 26) of the rest 24 (the micro-stimulating elements 30 being arrayed along the surface 26 of the rest, see figs. 7A-7B, and the micro-stimulating elements 30 receiving a control signal to apply vibration to a section of the rest 24, see paras. [0046] and [0053]); and a control device (sensors, see para. [0054] lines 1-7, system controller 32 and input device 40) having means for passive actuation of the micro-stimulating elements 30, individually (the control device 32/40 receives pressure signals from the plurality of sensors located adjacent to the micro-stimulating elements 30, the pressure signals being indicative of the magnitude of pressure applied by a portion of the user’s body on a portion of the rest 24, and the control device 32/40 individually actuates the micro-stimulating elements 30 in accordance with the received pressure signals, see para. [0048]), by sensors (see para. [0054] lines 1-7) attached to the person during the training and for generating a feedback signal (the patient is positioned on the bed such that the patient contacts the sensors and therefore is considered to be attached to said sensors, see fig. 7A; pressure signals received from sensors being used as output signals for the micro-stimulating elements 30, see paras. [0048] and [0051]) in response to the sensory stimuli (the person applies pressure with a portion of their body on sensors, the detected pressure being located at the portion of the rest 24 where the user’s body is applying pressure, and the sensors 30 relay a pressure signal indicative of the intensity of the detected pressure, the control device 32/40 generating a feedback signal, indicative of the pressure signal’s intensity, to individually actuate micro-stimulating elements 30 at the location of the detected pressure, see paras. [0048] and [0053]-[0055]), wherein the micro-stimulating elements 30 are arranged on the rest 24 at a spacing equal to the discrimination threshold of the human body for the perception of stimuli, (as people vary in their ability to perceive stimuli, the micro-stimulating elements 30 are arranged on the top surface 26 of the rest 24 in the form of an array that has a spacing equal to a discrimination threshold of the human body, see figs. 7A-7B), and wherein the micro-stimulating elements 30 are selected from the group consisting of micro-stimulating elements 30 that are actuators, which generate vibration having a continuously modifiable intensity (the micro-stimulating elements 30 are motors, see para. [0053], which generate vibrations to the person and which are continuously modified based on the feedback signal generated by the control device 32/40, see paras. [0054]-[0055]).
Turo discloses everything as claimed, but lacks a detailed description of the spacing being variable for different body regions of the person.
However, in figure 6 Bastia teaches that micro-stimulating elements 76, on a rest 10’, have variable spacing for different body regions (the micro-stimulating elements 76 are releasably connected to the rest 10’ when a user opens a back flap 70 and removes or attaches the micro-stimulating elements 76 from the rest 10’ via an attachment surface 72, see paras. [0035]-[0037]; the user optimizing the position of the micro-stimulating elements 76 on the rest 10’, see para. [0034], to optimize the spacing between each micro-stimulating element 76 when contacting different body regions of the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turo’s micro-stimulating elements to have variable spacing for different body regions, as taught by Bastia, to provide flexibility to permit the user to ensure that the massage action is located at the optimum location, see para. [0034] of Bastia.
	The modified Turo device discloses everything as claimed including the micro-stimulating elements having a variable intensity, see fig. 7B and paras. [0054]-[0055] of Turo, but lacks a detailed description of the micro-stimulating elements constitute sources of electromagnetic radiation.
However, in figures 1A-2A West teaches that micro-stimulating elements constitute sources of electromagnetic radiation (the micro-stimulating elements are arrayed on a flexible carbon fiber fabric grid 7, the micro-stimulating elements producing electromagnetic radiation to the user with a variable wavelength between three to fifteen microns when the user adjusts the wavelength via switch 4, see paras. [0067]-[0070] and [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo rest with micro-stimulating elements which constitute sources of electromagnetic radiation, as taught by West, to provide radiant energy therapy to the user to promote vasodilatation of the blood vessels, see para. [0067] of West.
	The modified Turo device discloses everything as claimed including the micro-stimulating elements in wired communication with the control device using communication lines, see fig. 8 and paras. [0048] of Turo, but lacks a detailed description of the control device being connected wirelessly to the micro-stimulating elements, the control device being a mobile communication appliance with a corresponding application for actuating the micro-stimulating elements and with a memory for storing data.
However, in figure 2 Shafieloo teaches a control device 15 is connected wirelessly to a brace 70 having micro-stimulating elements (the control device 15 sends and receives signals from the brace 70 to control vibratory motors within the brace 70 and receive feedback from sensors within the brace 70, see paras. [0046] and [0048]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo control device to be connected wirelessly to the micro-stimulating elements, as taught by Shafieloo, to allow the user to more easily operate the device and to make the device more portable.
Regarding claim 5, the modified Turo device discloses the micro-stimulating elements are releasably connectable to the rest (the micro-stimulating elements 76 are releasably connected to the rest 10’ when a user opens the back flap 70 and removes or attaches the micro-stimulating elements 76 from the rest 10’ via an attachment surface 72, see fig. 5 and paras. [0035]-[0037] of Bastia).
Regarding claim 7, the modified Turo device discloses that the micro-stimulating elements are, in the inactive state, not perceptible to the person on the rest (as people vary in their ability to perceive stimuli, the micro-stimulating elements 30 are dimensioned to have a small and discreet size and therefore are dimensioned such that they are not perceptible to the person in an inactive state, see figs. 7A-7B and para. [0058] of Turo).
Regarding claim 16, the modified Turo device discloses that the micro-stimulating elements are dimensioned with a diameter of 10 mm (the micro-stimulating elements 30 have a diameter of 1 cm which is 10 mm, see paras. [0053] and [0058] of Turo).
Regarding claim 19, the modified Turo device discloses that the sources of electromagnetic radiation have a wavelength and intensity are variable (the micro-stimulating elements produce electromagnetic radiation to the user with a variable wavelength between three to fifteen microns when the user adjusts the wavelength via switch 4, see figures 1A-2A and paras. [0067]-[0070] and [0073] West).
Claims 8 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. (2011/0239370 A1) in view of Bastia et al. (2003/0028132 A1) and Tong (2016/0271008 A1).
Regarding claim 8, in figures 6-9 Turo a method of sensory training of the person using a rest (mattress 24) for a mattress support system (bed 20), for sensory training of a person (the rest 24 includes a plurality of sensors/actuators 30 which are actuated to provide vibration to sections of a user’s body upon sensors, adjacent to the plurality of sensors/actuators 30, detecting that a section of the users body has not moved from a section of the rest 24, see paras. [0048] and [0051]), wherein the rest 24 has a multiplicity of micro-stimulating elements (plurality of sensors/actuators 30) which are actuated individually and trigger sensory stimuli (the micro-stimulating elements 30 being arrayed along the surface 26 of the rest, see figs. 7A-7B, and the micro-stimulating elements 30 receiving a control signal to apply vibration to a section of the rest 24, see paras. [0046] and [0053]) and which are passively controllable by the person, individually, via a control device (sensors, see para. [0054] lines 1-7, system controller 32 and input device 40; the control device 32/40 receives pressure signals from the plurality of sensors located adjacent to the micro-stimulating elements 30, the pressure signals being indicative of the magnitude of pressure applied by a portion of the user’s body on a portion of the rest 24, and the control device 32/40 individually actuates the micro-stimulating elements 30 in accordance with the received pressure signals, see para. [0048]), comprising generating a feedback signal by the control device 32/40 on the basis of the reaction of the person to the stimuli (during operation of the rest 24, a portion of the person’s body applies pressure to a portion of the rest 24, the user then reacts to the vibration and moves their body such that pressure applied by a portion of the body of the user is applied to different locations on the rest 24, the sensors of the control device 32/40 detecting pressure signals to be used as feedback signals that are used to modify the vibration applied by the micro-stimulating elements 30, see fig. 7A and paras. [0051] and [0055]), wherein the passive control involves the user of the feedback signal which is generated by the control device 32/40 on the basis of the reaction of the person to the stimuli (passive control of the rest 24 involves the person continuously reacting to the vibration stimuli applied by the micro-stimulating elements 30 such that the device automatically generates the feedback signal based on the reaction of the user, the feedback signal being used to control the micro-stimulating elements 30, see paras. [0051] and [0053]); the micro-stimulating elements 30 being actuated variably in order to generate a stimulus pattern for modifying an image of the body of the person established by actuation of the micro-stimulating elements 30 (the micro-stimulating elements 30 are individually actuated based on detected pressure signals from the sensors of the control device 32/40, such that the micro-stimulating elements 30 are variably actuated based on the random movement of the user’s body, see para. [0048] of Turo; such that the micro-stimulating elements 30 generate a stimulus pattern for modifying the image of the body of the person since the stimulus pattern is based on the movement and dimensions of the body of the person and each subsequent actuation of the micro-stimulating elements 30 is modified to be different from the previous stimulus pattern based on the movement of the body of the person, see paras. [0051] and [0054]); the micro-stimulating elements 30 are actuated in such a way that the sensory stimuli triggered by the micro-stimulating elements 30 is varied according to the feedback signal of the person (the micro-stimulating elements 30 are individually actuated based on detected pressure signals from the sensors of the control device 32/40, such that the stimuli triggered by  the micro-stimulating elements 30 is varied actuated based on the random movement of the user’s body, see para. [0048]).
Turo discloses everything as claimed, but lacks a detailed description of the spacing between adjacent ones of micro-stimulating elements being varied according to the feedback signal of the person.
However, in figure 6 Bastia teaches that micro-stimulating elements 76, on a rest 10’, have variable spacing for different body regions so that the spacing between adjacent ones of the active micro-stimulating elements 76 are varied according to a feedback signal of the person (the micro-stimulating elements 76 are releasably connected to the rest 10’ when a user opens a back flap 70 and removes or attaches the micro-stimulating elements 76 from the rest 10’ via an attachment surface 72, see paras. [0035]-[0037]; the user optimizing the position of the micro-stimulating elements 76 on the rest 10’, see para. [0034], to optimize the spacing between each micro-stimulating element 76 when contacting different body regions of the user; the spacing between adjacent ones of the active micro-stimulating elements is varied according to the person repositioning the micro-stimulating elements 76 as desired to trigger a desired sensory stimuli from the micro-stimulating elements 76, such that the repositioning of the micro-stimulating elements 76 by the person is a feedback signal of the person, see para. [0034] and para. [0037] lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turo’s micro-stimulating elements to have spacing between adjacent ones of micro-stimulating elements be varied according to the feedback signal of the person, as taught by Bastia, to provide flexibility to permit the user to ensure that the massage action is located at the optimum location, see para. [0034] of Bastia.
The modified Turo method discloses that, in a training step, the micro-stimulating elements being fixed adjacent to the surface of the rest such that the micro-stimulating elements are discreetly positioned in the rest and that the micro-stimulating elements have a variable intensity to produce the sensory stimulus that is perceptible to the person, the micro-stimulating elements being again actuated by the control device to produce the sensory stimulus (the sensory stimulus is perceptible to the person when the micro-stimulating elements 30 provide the sensory stimulus, see fig. 7B and paras. [0054]-[0055] of Turo), but lacks a detailed description of the perceptibility of the sensory stimulus by the person results in a stimulus threshold, in a subsequent training step, the micro-stimulating elements are again actuated by the control device, to produce the stimulus threshold, and feedback signals of the person are compared, the feedback signals being generated by the control device in response to the sensory stimuli produced in the training step and in the subsequent training step.
However, in figures 1-2 Tong teaches that, in a training step, a person perceives a pressure sensory stimulus, generated by a stimulating element 2, that results in a stimulus threshold and further that, in a subsequent training step, the stimulating element 2 is again generated by the control device 1, to produce the stimulus threshold, the feedback signals of the person are compared, the feedback signals being generated by the control device 1 in response to the sensory stimuli produced in the training step and in the subsequent training step (a pressure is initially applied to a portion of the user body by the stimulating element 2, the stimulating element 2 having a pressure sensor 8 which provides a pressure signal as a feedback signal to the control device 1 and a doctor reviewing and comparing the feedback signal with a feedback signal from a previous training step to determine if the user’s ability to sense the sensory stimuli has improved, the doctor controlling the control device 1 to again actuate the stimulating element 2 to produce the sensory stimulus for the stimulus threshold such that the repeated training steps generate feedback signals, from the control device 1, in response to the sensory stimuli produced during said training steps, see paras. [0064]-[0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo control device to compare feedback signals from and initial and subsequent training step to produce the stimulus threshold, as taught by Tong, to allow a care giver to determine if the user is receiving proper treatment from the rest, see para. [0064] of Tong.
The modified Turo method discloses that the feedback signals of the person in response to the stimuli of the micro-stimulating elements are generated passively by sensors attached to the person (pressure signals, as detected by the sensors, are passively generated based on pressure applied by the body of the person reacting to the vibration stimuli applied by the micro-stimulating elements 30, the pressure signals being used to generate the feedback signals, see paras. [0051] and [0055] of Turo; the patient is positioned on the bed such that the patient contacts the sensors and therefore is considered to be attached to said sensors, see fig. 7A of Turo); wherein, for targeted training purposes, the micro-stimulating elements for selected body regions are activated in order to achieve a targeted change of a representation of a body part in the neuronal system of the person (the micro-stimulating elements 30 are activated for selected body regions, as determined by pressure signals detected by sensors, the micro-stimulating elements 30 providing a vibration stimuli to the selected body region to achieve a targeted state of change of the representation of a body part of the neuronal system of the person, the vibration stimuli being at a magnitude that allows the person to react to the vibration stimuli which changes the representation of the body part of the neuronal system of the person in reference to a previous state before the vibration stimuli was applied, see paras. [0052] and [0055] of Turo); and wherein activating impulses generated when the micro-stimulating elements are actuated are controlled such that the blood circulation is modified in regions of the body that are stimulated by the micro-stimulating elements (the micro-stimulating elements 30 produce vibratory impulses, controlled by the control device 32/40 in accordance with the feedback signals, to motivate the user to improve blood circulation by moving a portion of their body to prevent pressure sores, see paras. [0051] and [0055] of Turo).
Regarding claim 15, the modified Turo method discloses the multiplicity of micro-stimulating elements, the surface of the rest, the control device and the feedback signal (as recited in the rejection of claim 8 above).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turo et al., Bastia et al. West and Shafieloo et al. as applied to claim 7 above, and further in view of Blenk et al. (2015/0305972 A1) .
Regarding claim 17, the modified Turo device discloses that the micro-stimulating elements have alternative dimensions, see para. [0058] of Turo, but lacks a detailed description of the micro-stimulating elements are dimensioned with a diameter of 2 to 5 mm.
However, in figure 1 Blenk teaches a micro-stimulating element 2 with a diameter of 3 mm (the micro-stimulating element 2 includes a cylindrical core 6 having a radius of 1.5 mm, or diameter of 3 mm, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo micro-stimulating element to have a diameter of 3 mm, as taught by Blenk, to further dampen disturbing noises while the device is in operation, see para. [0020] of Blenk.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turo et al., Bastia et al., West and Shafieloo et al. as applied to claim 1 above, and further in view of Ebner (9,316,378 B2).
Regarding claim 18, the modified Turo device has everything as claimed including that the micro-stimulating elements are sources of electromagnetic radiation, as taught by West, lacks a detailed description of the sources of electromagnetic radiation being punctiform light sources.
However, in figures 1a-1c Ebner teaches that sources of electromagnetic radiation are punctiform light sources 100/200 (the punctiform light sources 100/200 are LED’s that create a centrally symmetrical arrangement to provide electromagnetic radiation to an area, see col. 2 lines 54-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electromagnetic radiation source of the modified Turo device with the punctiform light source of Ebner's device since it is merely a substitution of one known type of source of electromagnetic radiation with another known type of source of electromagnetic radiation, and it appears that the modified Turo device would perform equally well when providing electromagnetic radiation to the user.
Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
On page 12 lines 9-14, applicant argues “Applicant traverses this treatment of the claims under 37 CFR 112(f) to be limited to specific examples in the Specification. One of ordinary skill in the art would understand that the specific examples used in the Specification are just that - examples. Those of ordinary skill in the art would understand that the present invention as claimed can comprise various other known means that are not the specific examples in the Specification”.
The examiner notes the applicant’s disclosure recites additional structure for the limitations of the “multiplicity of micro-stimulating elements” and the “means for active or passive actuation of the micro-stimulating elements”, interpreted under 35 U.S.C. 112(f) as recited above. However, the use of the term’s “elements” and “means for” are generic placeholders, the limitations reciting functional language but are not modified by sufficient structures or materials to perform their claimed function. Therefore, the 35 U.S.C. 112(f) interpretation of the limitations, as recited above, is maintained.	On page 13 lines 19-22, applicant argues “As these two references also do not describe any incentives or indications to one of ordinary skill in the art to further develop the subject matter described therein in accordance with the present invention, Applicant submits that current Claim 1 is not obvious over Turo '370 in view of Bastia '132. Again, there is no incentive for the person of ordinary skill in the art to combine the Turo '370, Bastia '132, West '419, and Tong '008. For a claim to be determined obvious under 35 USC 103, the claimed material must have been obvious to person of ordinary skill in the art from the prior art”.
However, there is no evidence or explanation provided by the applicant as to why Turo does not disclose the claimed features. As recited in the rejection of amended claim 1 above, Turo discloses a system and method, including a rest 24 for a mattress support system 20, for sensory training of a person, see paras. [0048] and [0051] of Turo. Turo discloses everything as claimed but lacks a detailed description of the micro-stimulating elements having a variable spacing for different body regions of a user and lacks a detailed description of the micro-stimulating elements constituting sources of electromagnetic radiation. Bastia is directed to providing a user generated stimulus pattern with a multiplicity of micro-stimulating elements and, therefore, is relied upon to teach that micro-stimulating elements 76, on a rest 10’, have variable spacing for different body regions, see paras. [0035]-[0037] of Bastia, and one of ordinary skill in the art would have been motivated to combine Turo with Bastia to provide flexibility to permit the user to ensure that the massage action is located at the optimum location, see para. [0034] of Bastia. West is directed to providing a sensory stimulus to a user and, therefore, is relied upon to teach that micro-stimulating elements constitute sources of electromagnetic radiation having a variable wavelength between three to fifteen microns when the user adjusts the wavelength via switch 4, see paras. [0067]-[0070] and [0073] of West, and one of ordinary skill in the art would have been motivated to provide radiant energy therapy to the user to promote vasodilatation of the blood vessels, see para. [0067] of West. Regarding amended claim 8, Turo discloses the method as claimed and Tong, which is directed to applying a sensory stimulus for sensory training of a person, is relied on to teach the modification of comparing feedback signals from an initial training step and a subsequent training step and one of ordinary skill in the art would have been motivated to combine Turo with Tong to provide the benefit of allowing a care giver to determine if the user is receiving proper treatment from the rest, see para. [0064] of Tong. Therefore, as no evidence or explanation has been provided to argue why Turo’s device and the modified Turo method do not disclose the limitations of independent claims 1 and 8, the rejections of claims 1 and 8 above are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785